
	
		II
		110th CONGRESS
		1st Session
		S. 355
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Domenici (for
			 himself and Mrs. Feinstein) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a National Commission on
		  Entitlement Solvency.
	
	
		1.Short titleThis Act may be cited as the
			 The Social Security and Medicare
			 Solvency Commission Act.
		2.DefinitionsIn this subtitle:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Centers for Medicare & Medicaid Services.
			(2)Calendar dayThe term calendar day means
			 a calendar day other than one in which either House is not in session because
			 of an adjournment of more than 3 days to a date certain.
			(3)CommissionThe term Commission means
			 the National Commission on Entitlement Solvency established under section
			 3(a).
			(4)Commission billThe term Commission bill
			 means a bill consisting of the proposed legislative language submitted by the
			 Commission under section 3(c)(2)(A) that is introduced under section
			 7(a).
			(5)CommissionerThe term Commissioner means
			 the Commissioner of Social Security.
			(6)Long-termThe term long-term means a
			 period of not less than 75 years beginning on the date of enactment of this
			 Act.
			(7)MedicaidThe term Medicaid means the
			 program established under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.)
			(8)MedicareThe term Medicare means the
			 program established under title XVIII of the Social Security Act (42 U.S.C.
			 1395 et seq.).
			(9)Social SecurityThe term Social Security
			 means the program of old-age, survivors, and disability insurance benefits
			 established under title II of the Social Security Act (42 U.S.C. 401 et
			 seq.).
			(10)Solvency of medicare program
				(A)In generalSubject to subparagraph (B), the term
			 solvency, in relation to the Medicare program, means any year in
			 which there is not excess general revenue Medicare funding (as defined in
			 section 801(c)(1) of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2358)).
				(B)Treatment of new revenue
					(i)In generalFor purposes of the requirement that the
			 Commission evaluate the solvency of the Medicare program and recommend
			 legislation to restore such solvency as needed, the Commission shall treat any
			 new revenue that is a result of any action taken or any legislation enacted by
			 Congress pursuant to the recommendations of the Commission, as being a
			 dedicated medicare financing source (as defined in section 801(c)(3) of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173; 117 Stat. 2358)).
					(ii)Definition of new revenueFor purposes of this subparagraph, the term
			 new revenue means only those revenues collected as a result of
			 legislation enacted by Congress pursuant to section 7 of this Act. The term
			 new revenue shall not include any revenue otherwise collected
			 under law, including any such revenue that is dedicated to the Federal Hospital
			 Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C.
			 1395i) or the Federal Supplementary Medical Insurance Trust Fund under section
			 1841 of such Act (42 U.S.C. 1395t).
					(11)Solvency of social security
			 programThe term
			 solvency, in relation to Social Security, means any year in
			 which the balance ratio (as defined under section 709(b) of the Social Security
			 Act (42 U.S.C. 910(b)) of the Federal Old-Age and Survivors Insurance Trust
			 Fund and the Federal Disability Insurance Trust Fund established under section
			 201 of the Social Security Act (42 U.S.C. 401) is greater than zero; and
			3.Establishment of Commission
			(a)EstablishmentThere is permanently established an
			 independent and bipartisan commission to be known as the National
			 Commission on Entitlement Solvency.
			(b)PurposeThe Commission shall conduct a
			 comprehensive review of the Social Security and Medicare programs for the
			 following purposes:
				(1)ReviewReviewing relevant analyses of the current
			 and long-term actuarial financial condition of the Social Security and Medicare
			 programs.
				(2)Identifying problemsIdentifying problems that may threaten the
			 long-term solvency of the Social Security and Medicare programs.
				(3)Analyzing potential solutionsAnalyzing potential solutions to problems
			 that threaten the long-term solvency of the Social Security and Medicare
			 programs.
				(4)Providing recommendations and proposed
			 legislative languageProviding recommendations and proposed
			 legislative language that will ensure the long-term solvency of the Social
			 Security and Medicare programs and the provision of appropriate
			 benefits.
				(c)Duties
				(1)In generalThe Commission shall conduct a
			 comprehensive review of the Social Security and Medicare programs consistent
			 with the purposes described in subsection (b) and shall submit the report
			 required under paragraph (2).
				(2)Report, recommendations, and proposed
			 legislative language
					(A)Report
						(i)In generalNot later than 1 year after the date of
			 enactment of this Act, and every 5 years thereafter, the Commission shall
			 submit a report on the long-term solvency of the Social Security and Medicare
			 programs that contains a detailed statement of the findings, conclusions,
			 recommendations, and the proposed legislative language (as required under
			 subparagraph (C)) of the Commission to the President, Congress, the
			 Commissioner, and the Administrator.
						(ii)Proposed legislative languageThe Commission shall submit the proposed
			 legislative language (as required under clause (i)) in the form of a proposed
			 bill for introduction in Congress.
						(B)Findings, conclusions, and
			 recommendationsA finding,
			 conclusion, or recommendation of the Commission shall be included in the report
			 under subparagraph (A) only if not less than 10 members of the Commission voted
			 for such finding, conclusion, or recommendation.
					(C)Legislative language
						(i)In generalIf a recommendation submitted with respect
			 to the Social Security or Medicare programs under subparagraph (A) involves
			 legislative action, the report shall include proposed legislative language to
			 carry out such action. Such legislative language shall only be included in the
			 report under subparagraph (A) if the Commission has considered the impact the
			 recommendation would have on the Medicaid program.
						(ii)Exclusion of recommendations with respect
			 to medicaidProposed
			 legislative language to carry out any recommendation submitted by the
			 Commission with respect to the Medicaid program shall not be included in the
			 legislative language submitted under clause (i).
						4.Structure and membership of the
			 commission
			(a)Appointment
				(1)In generalThe Commission shall be composed of 15
			 members, of whom—
					(A)7 members shall be appointed by the
			 President—
						(i)3 of whom shall be Democrats, appointed in
			 consultation with the majority leader of the Senate and the Speaker of the
			 House of Representatives;
						(ii)3 of whom shall be Republicans; and
						(iii)1 of whom shall not be affiliated with any
			 political party;
						(B)2 members shall be appointed by the
			 majority leader of the Senate, 1 of whom is from the Committee on Finance of
			 the Senate;
					(C)2 members shall be appointed by the
			 minority leader of the Senate, 1 of whom is from the Committee on Finance of
			 the Senate;
					(D)2 members shall be appointed by the Speaker
			 of the House of Representatives, 1 of whom is from the Committee on Ways and
			 Means of the House of Representatives; and
					(E)2 members shall be appointed by the
			 minority leader of the House of Representatives, 1 of whom is from the
			 Committee on Ways and Means of the House of Representatives.
					(2)QualificationsThe members shall be individuals who are,
			 by reason of their education, experience, and attainments, exceptionally
			 qualified to perform the duties of members of the Commission.
				(3)DateMembers of the Commission shall be
			 appointed by not later than January 1, 2008.
				(4)TermsA member of the Commission shall be
			 appointed for a single term of 5 years, except the members initially appointed
			 shall be appointed for terms of 6 years.
				(b)VacanciesA vacancy on the Commission shall be filled
			 not later than 30 calendar days after the date on which the Commission is given
			 notice of the vacancy, in the same manner as the original appointment. The
			 individual appointed to fill the vacancy shall serve only for the unexpired
			 portion of the term for which the individual’s predecessor was
			 appointed.
			(c)Committee members of
			 commissionIn the case of an
			 individual appointed to the Commission under subsection (a)(1) who is required
			 to be a member of the Committee on Finance of the Senate or the Committee on
			 Ways and Means of the House of Representatives, if such individual is no longer
			 a member of the required Committee they shall no longer be eligible to serve on
			 the Commission. Such individual shall be removed from the Commission and
			 replaced in accordance with subsection (b).
			(d)Co-ChairpersonThe Commission shall designate 2
			 Co-Chairpersons from among the members of the Commission, neither of whom may
			 be affiliated with the same political party.
			5.Powers of the Commission
			(a)Meetings and hearings
				(1)MeetingsThe Commission shall meet at the call of
			 the Co-Chairpersons. The Co-Chairpersons of the Commission or their designee
			 shall convene and preside at the meetings of the Commission
				(2)Hearings
					(A)Initial town-hall style public
			 hearings
						(i)In generalThe Commission shall hold at least 1
			 town-hall style public hearing within each Federal reserve district not later
			 than the date on which the Commission submits the report required under section
			 3(c)(2)(A), and shall, to the extent feasible, ensure that there is broad
			 public participation in the hearings.
						(ii)Hearing
			 formatDuring each hearing,
			 the Commission shall present to the public, and generate comments and
			 suggestions regarding, the issues reviewed under section 3(b), policies
			 designed to address those issues, and tradeoffs between such policies.
						(B)Additional hearingsIn addition to the hearings required under
			 subparagraph (A), the Commission shall hold such other hearings as the
			 Commission determines appropriate to carry out the purposes of this Act.
					(3)QuorumTen members of the Commission shall
			 constitute a quorum for purposes of voting, but a quorum is not required for
			 members to meet and hold hearings.
				(b)Administration
				(1)CompensationEach member, other than the
			 Co-Chairpersons, shall be paid at a rate equal to the daily equivalent of the
			 minimum annual rate of basic pay prescribed for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, for each day
			 (including travel time) during which such member is engaged in the performance
			 of the duties of the Commission. The Co-Chairpersons shall be paid at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay
			 prescribed for level III of the Executive Schedule under section 5314 of title
			 5, United States Code, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission.
				(2)Travel expensesMembers shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code, while away from their homes or regular
			 places of business in performance of services for the Commission.
				(c)Federal advisory committee
			 actThe Commission shall be
			 exempt from the provisions of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
			(d)Personnel
				(1)DirectorThe Commission shall have a staff headed by
			 an Executive Director. The Executive Director shall be paid at a rate
			 equivalent to a rate established for the Senior Executive Service under section
			 5382 of title 5, United States Code.
				(2)Staff appointmentWith the approval of the Co-Chairpersons,
			 the Executive Director may appoint such personnel as the Executive Director and
			 the Commission determines to be appropriate.
				(3)Actuarial experts and
			 consultantsWith the approval
			 of the Co-Chairpersons, the Executive Director may procure temporary and
			 intermittent services under section 3109(b) of title 5, United States
			 Code.
				(4)Detail of government
			 employeesUpon the request of
			 the Co-Chairpersons, the head of any Federal agency may detail, without
			 reimbursement, any of the personnel of such agency to the Commission to assist
			 in carrying out the duties of the Commission. Any such detail shall not
			 interrupt or otherwise affect the civil service status or privileges of the
			 Federal employee.
				(5)Other resourcesThe Commission shall have reasonable access
			 to materials, resources, statistical data, and other information from the
			 Library of Congress, the Chief Actuary of Social Security, the Secretary of
			 Health and Human Services, the Centers for Medicare & Medicaid Services,
			 the Congressional Budget Office, and other agencies and elected representatives
			 of the executive and legislative branches of the Federal Government. The
			 Co-Chairpersons of the Commission shall make requests for such access in
			 writing when necessary.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 purposes of this Act.
		7.Expedited consideration of Commission
			 recommendations
			(a)Introduction and committee
			 consideration
				(1)IntroductionA Commission bill shall be introduced in
			 the Senate by the majority leader, or the majority leader’s designee, and in
			 the House of Representatives, by the majority leader, or the majority leader’s
			 designee. Upon such introduction, the Commission bill shall be referred to the
			 appropriate committees of Congress under paragraph (2). If the Commission bill
			 is not introduced in accordance with the preceding sentence, then any member of
			 Congress may introduce the Commission bill in their respective House of
			 Congress beginning on the date that is the 5th calendar day that such House is
			 in session following the date of the submission of the Commission report under
			 section 3(c)(2)(A).
				(2)Committee consideration
					(A)ReferralA Commission bill introduced in the Senate
			 shall be referred to the Committee on Finance of the Senate. A Commission bill
			 introduced in the House of Representatives shall be referred jointly to the
			 Committee on Ways and Means and the Committee on Energy and Commerce of the
			 House of Representatives.
					(B)ReportingNot later than 60 calendar days after the
			 introduction of the Commission bill, each Committee of Congress to which the
			 Commission bill was referred shall report the bill. Each such reported bill
			 shall meet the requirement of ensuring the long-term solvency of the Social
			 Security and Medicare programs, and the provision of appropriate benefits, that
			 the proposed legislative language provided by the Commission is subject to
			 under section 3(b)(4).
					(C)Discharge of committeeIf a committee to which is referred a
			 Commission bill has not reported such Commission bill at the end of 60 calendar
			 days after its introduction, such committee shall be automatically discharged
			 from further consideration of the Commission bill and it shall be placed on the
			 appropriate calendar.
					(b)Expedited procedure
				(1)AmendmentsNo amendment that is not relevant to the
			 provisions of the Commission bill shall be in order in either the Senate or the
			 House of Representatives. In either House, an amendment, any amendment to an
			 amendment, or any debatable motion or appeal is debatable for not to exceed 5
			 hours to be divided equally between those favoring and those opposing the
			 amendment, motion, or appeal.
				(2)Floor consideration in the Senate
					(A)In generalNot later than 30 calendar days after the
			 date on which a committee has reported or has been discharged from
			 consideration of a Commission bill, the majority leader of the Senate, or the
			 majority leader’s designee shall move to proceed to the consideration of the
			 Commission bill. It shall also be in order for any member of the Senate to move
			 to proceed to the consideration of the bill at any time after the conclusion of
			 such 30-day period.
					(B)Motion to proceedA motion to proceed to the consideration of
			 a Commission bill is privileged in the Senate. The motion is not debatable and
			 is not subject to a motion to postpone consideration of the Commission bill or
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion to proceed is agreed to or not agreed to shall not be
			 in order. If the motion to proceed is agreed to, the Senate shall immediately
			 proceed to consideration of the Commission bill without intervening motion,
			 order, action, or other business, and the Commission bill shall remain the
			 unfinished business of the Senate until disposed of.
					(C)Limited debate
						(i)In generalConsideration in the Senate of the
			 Commission bill and all amendments to such bill, and on all debatable motions
			 and appeals in connection therewith, shall be limited to not more than 40
			 hours, which shall be equally divided between, and controlled by, the majority
			 leader and the minority leader of the Senate or their designees. A motion
			 further to limit debate on the Commission bill is in order and is not
			 debatable. All time used for consideration of the Commission bill, including
			 time used for quorum calls (except quorum calls immediately preceding a vote),
			 shall come from the 40 hours of consideration.
						(ii)Recommital to committeeUpon expiration of the 40-hour period
			 provided under clause (i), the Commission bill shall be recommitted to
			 committee for further consideration unless 3/5 of the
			 Members, duly chosen and sworn, of the Senate agree to proceed to passage. Any
			 bill reported by a committee as a result of such further consideration
			 shall—
							(I)meet the requirement of ensuring the
			 long-term solvency of the Social Security and Medicare programs and the
			 provision of appropriate benefits that the proposed legislative language
			 provided by the Commission is subject to under section 3(b)(4); and
							(II)be considered under the expedited
			 procedures under this subsection.
							(D)Vote on passage
						(i)In generalThe vote on passage in the Senate of the
			 Commission bill shall occur immediately following the conclusion of the 40-hour
			 period for consideration of the Commission bill under subparagraph (C) and a
			 request to establish the presence of a quorum.
						(ii)Other motions not in orderA motion in the Senate to postpone
			 consideration of the Commission bill, a motion to proceed to the consideration
			 of other business, or a motion to recommit the Commission bill is not in order.
			 A motion in the Senate to reconsider the vote by which the Commission bill is
			 agreed to or not agreed to is not in order.
						(3)Floor consideration in the House
					(A)In generalNot later than 30 calendar days after the
			 date on which a committee has reported or has been discharged from
			 consideration of a Commission bill, the majority leader of the House of
			 Representatives, or the majority leader’s designee shall move to proceed to the
			 consideration of the Commission bill. It shall also be in order for any member
			 of the House of Representatives to move to proceed to the consideration of the
			 bill at any time after the conclusion of such 30-day period.
					(B)Motion to proceedA motion to proceed to the consideration of
			 a Commission bill is privileged in the House of Representatives. The motion is
			 not debatable and is not subject to a motion to postpone consideration of the
			 Commission bill or to proceed to the consideration of other business. A motion
			 to reconsider the vote by which the motion to proceed is agreed to or not
			 agreed to shall not be in order. If the motion to proceed is agreed to, the
			 House of Representatives shall immediately proceed to consideration of the
			 Commission bill without intervening motion, order, action, or other business,
			 and the Commission bill shall remain the unfinished business of the House of
			 Representatives until disposed of.
					(C)Limited debate
						(i)In generalConsideration in the House of
			 Representatives of the Commission bill and all amendments to such bill, and on
			 all debatable motions and appeals in connection therewith, shall be limited to
			 not more than 40 hours, which shall be equally divided between, and controlled
			 by, the majority leader and the minority leader of the House of Representatives
			 or their designees. A motion further to limit debate on the Commission bill is
			 in order and is not debatable. All time used for consideration of the
			 Commission bill, including time used for quorum calls (except quorum calls
			 immediately preceding a vote), shall come from the 40 hours of
			 consideration.
						(ii)Recommital to committeeUpon expiration of the 40-hour period
			 provided under clause (i), the Commission bill shall be recommitted to
			 committee for further consideration unless 3/5 of the
			 Members, duly chosen and sworn, of the House of Representatives agree to
			 proceed to final passage. Any bill reported by a committee as a result of such
			 further consideration shall—
							(I)meet the requirement of ensuring the
			 long-term solvency of the Social Security and Medicare programs and the
			 provision of appropriate benefits that the proposed legislative language
			 provided by the Commission is subject to under section 3(b)(4); and
							(II)be considered under the expedited
			 procedures under this subsection.
							(D)Vote on passage
						(i)In generalThe vote on passage in the House of
			 Representatives of the Commission bill shall occur immediately following the
			 conclusion of the 40-hour period for consideration of the Commission bill under
			 subparagraph (C) and a request to establish the presence of a quorum.
						(ii)Other motions not in orderA motion in the House of Representatives to
			 postpone consideration of the Commission bill, a motion to proceed to the
			 consideration of other business, or a motion to recommit the Commission bill is
			 not in order. A motion in the House of Representatives to reconsider the vote
			 by which the Commission bill is agreed to or not agreed to is not in
			 order.
						(4)Consideration by other houseIf, before the passage by one House of the
			 Commission bill that was introduced in such House, such House receives from the
			 other House a Commission bill as passed by such other House—
					(A)the Commission bill of the other House
			 shall not be referred to a committee and may only be considered for passage in
			 the House that receives it under subparagraph (C);
					(B)the procedure in the House in receipt of
			 the Commission bill of the other House, with respect to the Commission bill
			 that was introduced in the receiving House, shall be the same as if no
			 Commission bill had been received from the other House; and
					(C)notwithstanding subparagraph (B), the vote
			 on final passage shall be on the Commission bill of the other House.
					Upon disposition of a Commission bill
			 that is received by one House from the other House, it shall no longer be in
			 order to consider the Commission bill that was introduced in the receiving
			 House.(5)Consideration in conference
					(A)Convening of conferenceIn the case of any disagreement between the
			 two Houses of Congress with respect to a Commission bill passed by both Houses,
			 conferees shall be promptly appointed and a conference convened. All motions to
			 proceed to conference are nondebatable. The committee of conference shall make
			 and file a report with respect to such Commission bill within 30 calendar days
			 after the day on which managers on the part of the Senate and the House of
			 Representatives have been appointed. Notwithstanding any rule in either House
			 concerning the printing of conference reports or concerning any delay in the
			 consideration of such reports, such report shall be acted on by both Houses not
			 later than 5 calendar days after the conference report is filed in the House in
			 which such report is filed first. In the event the conferees are unable to
			 agree within 30 calendar days after the date on which the conference was
			 convened, they shall report back to their respective Houses in
			 disagreement.
					(B)Conference report defeatedShould the conference report be defeated,
			 debate on any request for a new conference and the appointment of conferees
			 shall be limited to 1 hour, to be equally divided between, and controlled by,
			 the manager of the conference report and the minority leader or the minority
			 leader’s designee, and should any motion be made to instruct the conferees
			 before the conferees are named, debate on such motion shall be limited to
			 ½ hour, to be equally divided between, and controlled by,
			 the mover and the manager of the conference report. Debate on any amendment to
			 any such instructions shall be limited to 20 minutes, to be equally divided
			 between, and controlled by, the mover and the manager of the conference report.
			 In all cases when the manager of the conference report is in favor of any
			 motion, appeal, or amendment, the time in opposition shall be under the control
			 of the minority leader or the minority leader’s designee.
					
